Title: To Benjamin Franklin from James Logan, 8 January 1750
From: Logan, James
To: Franklin, Benjamin


My Friend B.F.
Jan. 8th [1750]
If there be any convenient room left, Since my eldest Son has rejected the Offer, I am willing my name Should be inserted amongst the Collegues of your Society, tho’ very uncapable of being in any manner useful to it, yet I am very desirous to have it by all means promoted, tho’ I expect to be excused from contributing any thing to it more than that £35 Sterl. per an. Settled on my Library for ever. I am Thy Affectionate friend
JL
